Citation Nr: 1456485	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for residuals of an injury to the little finger of the left hand.

4.  Entitlement to service connection for facial burns.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from March 1980 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The claims file has since been transferred to the RO in New York, New York.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of 1) entitlement to service connection for a bilateral shoulder disability, 2) entitlement to service connection for residuals of an injury to the little finger of the left hand, and 3) entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 rating decision, the regional office denied service connection for a TBI and an acquired psychiatric disorder.

2.  The evidence presented since the June 2007 denial raises a reasonable possibility of substantiating the Veteran's claims for service connection for a TBI and an acquired psychiatric disorder.

3.  The most probative evidence fails to link the appellant's claimed TBI to active service.

4.  The most probative evidence fails to link the appellant's claimed facial burns to active service.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied the Veteran's claims of entitlement to service connection for a TBI and an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a TBI and an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for facial burns have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a February 2010 letter which advised the appellant of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the appellant's claim in June 2010.

Next, VA has a duty to assist the appellant in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the appellant's service treatment and personnel records, and records of his post-service treatment.

A medical opinion regarding the Veteran's claimed TBI is not required because the record does not contain competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the record includes no diagnosis or treatment of TBI or any other brain injury residuals.  Further, the Veteran's June 2011 statement that he incurred "a permanent Brain injury" from a fight during service is not competent because the Veteran lacks the medical expertise to diagnose TBI, which is a complex disorder requiring medical testing.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

A medical opinion regarding the Veteran's claimed facial burns is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Veteran's service treatment records show a scalp contusion in November 1980 from hitting his head on a piece of steel, and additional contusions of the face from a fight in December 1980.  The Veteran testified that he was exposed to unspecified microwave radiation in service and consequently "looked like an apple," but that he received no treatment for his claimed facial burns in service.  See February 2013 transcript, p. 10.  He further testified that he has not received any treatment for his claimed facial burns after service.  Id., pp. 12, 14.  The Veteran testified that currently, the skin on his forehead peels "every now and then."  Id., p. 14.  He explained that "If I keep it moisturized it doesn't happen."  Id., p. 16.  Because the Board finds the Veteran's testimony regarding microwave radiation burns is outweighed by the absence of any treatment for such disorder during or after service, and because no connection between the Veteran's in-service contusions in 1980 and his current reported symptom of occasional forehead peeling is of record, the record does not indicate that the claimed facial disability had a causal connection to or was associated with his active military service.

VA provided the appellant with a hearing before a the undersigned VLJ in February 2013.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the appellant's claims.  Consequently, no further assistance to the appellant with the development of evidence is required.

New and Material Evidence

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a TBI and an acquired psychiatric disorder.  His claims were previously denied in a June 2007 rating decision which became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.

In the June 2007 rating decision, the RO denied the Veteran's claim for service connection for a TBI because the condition neither occurred in nor was caused by service.  The RO denied his claim for service connection for an acquired psychiatric disorder (depression) because it likewise neither occurred in nor was caused by service.

With respect to the issue of entitlement to service connection for a TBI, at his February 2013 videoconference hearing the Veteran competently, and for the purpose of reopening credibly, reported that there was an in-service incurrence of a head injury.  Specifically, he testified that a fellow soldier "kept punching me and banging my head into the ground" during an altercation.  See transcript, p. 18.  He further stated that "my head was out like this because as I was getting up he kicked me in the head," rendering the Veteran unconscious.  Id., pp. 20-21.  As this assertion was not previously before the Board, it is new evidence.  It is also material evidence because it relates to an unestablished fact necessary to substantiate the claim-namely, the second element of establishing service-connection, "an in-service incurrence or aggravation of a disease or injury."  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009) (listing the three elements of direct service connection); see also 38 C.F.R. § 3.156(a).

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran at his February 2013 videoconference hearing competently, and for the purpose of reopening credibly, testified that he sought psychiatric treatment in service because of the altercation with a fellow solider.  See transcript, p. 23.  As this assertion was not previously before the Board, it is new evidence.  It is also material evidence because it relates to "an in-service incurrence or aggravation of a disease or injury."  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also 38 C.F.R. § 3.156(a).

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claims of entitlement to service connection for a TBI and an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service Connection: TBI

The Veteran contends in his June 2011 letter and elsewhere that he was beaten in an altercation at Fort Hood, Texas, "where I received a permanent Brain injury."  At his February 2013 hearing, the Veteran again discussed that injury, as well as an incident wherein his sergeant "slammed my head into the back of the wall."  See transcript, pp. 7, 18-21.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a TBI because the Veteran has no current diagnosis thereof.

The Veteran's service treatment records confirm that he was involved in an altercation in December 1980; however, all x-rays were negative, the only diagnosis was "multiple contusions," the clinician made no findings of TBI or any other chronic disorder, and the clinician determined that at discharge or transfer from the hospital the Veteran's condition was "good."  His service treatment records also reflect a November 1980 incident wherein he "hit head on steel," resulting in an in-service clinician's diagnosis of a scalp contusion, which was treated with Tylenol.

The Board finds that the Veteran's June 2011 statement that he incurred "a permanent Brain injury" from a fight during service is not competent because the Veteran lacks the medical expertise to diagnose TBI, which is a complex disorder requiring medical testing.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the Veteran's assertion that his in-service injuries resulted in a TBI are outweighed by the more probative determinations of the in-service clinicians, who found only bruises (contusions), found no evidence of a brain injury, and concluded that his condition was "good."  The in-service clinicians' findings warrant greater probative weight because the clinicians have greater medical expertise than the Veteran, and had the benefit of reviewing x-ray results following his altercation.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).

Furthermore, no post-service diagnosis or treatment of TBI or any other brain disorder is of record.  Since the most probative evidence of record is against the finding of a current TBI disability, reasonable doubt does not apply, and the Veteran's appeal of that issue is denied.  Davidson, 581 F.3d 1313 (Fed.Cir.2009); see also Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir.1997).

Service Connection: Facial Burns

The Veteran contends in his February 2013 Board hearing and elsewhere that he was exposed to unspecified microwave radiation in service and consequently "looked like an apple" immediately afterwards as a result.  See transcript, pp. 9-10.  He further testified that currently, the skin on his forehead peels "every now and then."  Id., p. 14.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for facial burns because there is no link between the claimed in-service injury and the present symptoms.

First, the Board finds that the Veteran's assertion that he experienced radiation burns in service is outweighed by the contrary evidence of record.  Specifically, the Veteran's decision to not seek any treatment for his ostensible radiation disorder-see transcript, p. 10-is inconsistent with his willingness to attend sick call on numerous occasions for colds, sore throats, and other similarly less-serious maladies.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (when considering whether lay evidence is credible, the Board may properly consider facial plausibility and consistency with other evidence submitted).  His assertion that in-service exposure to microwave radiation turned his face red is further undermined by his testimony that he has not received any treatment for his claimed facial burns at any time after service.  Id., pp. 12, 14.  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Consequently, the Board finds that the Veteran did not experience radiation burns in service.

Second, the Board finds that although the Veteran's service treatment records do show a scalp contusion in November 1980 from hitting his head on a piece of steel, and additional contusions of the face from an altercation in December 1980, there is no evidence linking those episodes to his current reported skin-peeling symptoms.  No evidence of recurrence appears in the service or post-service treatment records, and no clinician has characterized those disorders as ongoing.  The Veteran testified that currently, the skin on his forehead peels "every now and then."  See transcript, p. 14.  He explained that "If I keep it moisturized it doesn't happen."  Id., p. 16.  Neither the Veteran nor anyone else has linked the Veteran's current reported skin-peeling symptoms to his in-service contusions.

Because the Board finds the Veteran's testimony regarding microwave radiation burns is outweighed by the absence of any treatment for such disorder during or after service, and because no connection between the Veteran's in-service contusions in 1980 and his current reported symptom of occasional forehead peeling is of record, no nexus exists between the claimed in-service disease or injury and the present disability.

The most probative evidence of record shows that the Veteran's claimed facial burns are unrelated to service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of that issue is denied.


ORDER

The claim of entitlement to service connection for a TBI is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and, to this extent only, the appeal is granted.

Service connection for TBI is denied.

Service connection for facial burns is denied.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79 (2006).

With respect to the Veteran's claims for service connection for bilateral shoulder and left little finger disorders, he testified at his February 2013 hearing that his finger became swollen and his shoulder got caught under his bed when his sergeant awoke him by slamming him into a wall.  See transcript, pp. 3-4.  The Veteran's service treatment records reflect that he sustained multiple blows to his shoulders in a December 1980 altercation, although an x-ray of his left shoulder was negative and he was diagnosed only with contusions and left the hospital in good condition.  His service treatment records also show that he sustained a jammed little finger while playing basketball in service in October 1981.

Currently, the Veteran has no diagnosis or treatment of any little finger or shoulder disorder.  Id., pp. 7-8.  However, he testified that he has a visible deformity of his left little finger.  Id., p. 6.  He also testified that "my shoulder pops a little bit."  Id., p. 7.

As the Veteran has provided competent and credible lay testimony of his current symptoms, there are service treatment records establishing that he suffered injuries in service, and the evidence indicates that the claimed disabilities may be linked with service, a VA examination as to those issues is warranted.  McLendon, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran testified that he received in-service psychiatric evaluations in Germany and at Fort Hood, Texas.  See transcript, p. 31.  While a December 1981 Report of Psychiatric Evaluation is of record from the Landstuhl Army Regional Medical Center in Landstuhl, Germany, showing a diagnosis of "Passive-Aggressive Personality," no other mental health records are in the claims file.  As such, the RO should attempt to obtain the Veteran's in-service mental health records, including those from his time at Fort Hood, Texas.

Additionally, a VA examination should be provided because the Veteran has a current diagnosis of cyclothymic disorder from VA clinicians, dated December 2009 and January 2010.  He further testified that he gets current psychiatric treatment because of the documented December 1980 altercation in service.  Id., pp. 18-19, 24-25.  Thus, a VA examination for his acquired psychiatric disorder is warranted.  McLendon, 20 Vet. App. 79 (2006).

On remand, the AOJ should request the Veteran's most recent VA and private medical records.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for his claimed disorders on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Obtain the Veteran's in-service mental health treatment records, including all such records that would have been generated when the Veteran was posted to Fort Hood, Texas, between September 1980 and November 1981.  

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his claimed bilateral shoulder, left little finger, and acquired psychiatric disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA examination and opinion from a VA orthopedist or person with such suitable expertise.  That person should identify or confirm the presence of any bilateral shoulder and left little finger disabilities.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral shoulder disorder is related to any in-service event or injury, or had its onset in service.

The examiner should state whether it is at least as likely as not that the Veteran's left little finger disorder is related to any in-service event or injury, or had its onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

* The Veteran's December 1980 service treatment record showing a diagnosis of "multiple contusions" and a negative left shoulder x-ray following a fight with a fellow soldier.

* The Veteran's October 1981 service treatment record showing a diagnosis of "jammed [left little] finger" due to playing basketball.

* The Veteran's February 2013 Board hearing testimony to the effect that his finger became swollen and his shoulder got caught under his bed when his sergeant awoke him by slamming him into a wall.  See transcript, pp. 3-4.

* The Veteran's February 2013 Board hearing testimony to the effect that he has no diagnosis or treatment of any little finger or shoulder disorder, but that he has a visible deformity of his left little finger and his "shoulder pops a little bit."  Id., pp. 6-7.

5.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA psychiatric examination and opinion.  The examiner should identify or confirm the presence of any acquired psychiatric disorder.

If the examiner finds no acquired psychiatric disorder, he or she should either provide the requested opinions based on the December 2009 and January 2010 VA clinicians' diagnoses of cyclothymic disorder, or explain why those diagnoses of cyclothymic disorder are in error.

For each diagnosed acquired psychiatric disorder, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder is related to any in-service event or injury, or had its onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

* The Veteran's December 1981 Report of Psychiatric Evaluation from the Landstuhl Army Regional Medical Center, diagnosing a "Passive-Aggressive Personality."

* The Veteran's December 1980 service treatment record showing a fight with another soldier.

* The Veteran's February 2013 testimony to the effect that he gets current psychiatric treatment because of the December 1980 altercation.  Id., pp. 18-19, 24-25.

6.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


